OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The record of the suppression hearing contains no evidence or factual findings supporting the defendant’s contention that the police illegally entered his home to take him into custody. Neither can it be said that the suppression court abused its discretion as a matter of law in denying the defendant’s motion to reopen the hearings following the Supreme Court’s decision in Payton v New York (445 US 573) since the defendant made no allegations of fact or offer of proof demonstrating the relevance of that decision to the circumstances of his case. Thus, although the Payton decision is entitled to retroactive effect (United *889States v Johnson, 457 US 537), there is no factual predicate for concluding that the defendant’s rights as announced in that decision have been violated (cf. People v De Mauro, 48 NY2d 892, 893; People v Charleston, 54 NY2d 622; People v Friola, 11 NY2d 157, 160).
We have considered the defendant’s other contentions and find no basis for reversing the conviction.